Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-5, 11-17, and 22-23 are pending in this application.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 11-17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Forner et al. (WO 01/04118, hereinafter Forner '118), Schelfhout et al. (“First Poster”) and Schelfhout et al. (“Second Poster”) in view of Bozung et al. (US 6,433,027), Gross et al.1, Barnes et al.2 and Murray et al.3
Forner '118 teaches anticholinergic compounds (i.e. antimuscarinic agents that show high affinity for muscarinic M3 receptors), including 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide, which are suitable for the treatment of respiratory disorders such as COPD, asthma (abstract; page 1, lines 7-21, 26-27; page 8, lines 27-28; Example 44 on page 40; claim 20, see page 77, lines 21-22; claims 34-35 in view of their base claims).  These anticholinergic β2 agonists, steroids, and PDEIV inhibitors (page 1, lines 19-21).  In Examples 162-164, Forner ‘118 discloses inhalable pharmaceutical formulations, including inhalable powder with lactose (pages 72-73).  
Schelfhout et al. (“First Poster”)4 specifically disclose a new long acting anticholinergic antagonist, which is LAS 34273 wherein its chemical nomenclature is that of Applicant’s (b) antagonist of M3 muscarinic receptor compound without stereoisomeric specificity.  See Schelfhout's left column.  LAS 34273 is disclosed as a long-acting anti-muscarinic drug.  Inhaled dose of 300 µg, and 600 µg administered to healthy human subjects provided “significant and long lasting bronchodilation and bronchoprotection,” wherein the duration of action was up to 24 hours.  50 µg dose is described as not achieving “statistical significance,” but the actual data shows substantial improvement in bronchodilation and bronchoprotection (see the table on column 1, compare data for 50 µg vs. placebo).  See also all three columns and the data therein.  
Schelfhout et al. (“Second Poster”)5 disclose the well-known fact that anticholinergics are well established for bronchodilating therapy in COPD.  Inhaled doses of 100 µg, 300 µg, and 600 µg LAS 34273 are disclosed as providing fast significant bronchodilation with good safety and tolerability profile in human patients with 
Bozung et al. teach the combination of a long-lasting anticholinergic agent such as tiotropium with a long acting β2 agonist (e.g. formoterol fumarate or salmeterol xinafoate) can result in substantial reduction of side effects (e.g. tachycardia) induced by the β-sympathomimetics (i.e. β2 agonist).  See column 1, lines 33-39, 42-46.  Specific β2 agonists are disclosed, including formoterol, salmeterol, and salts thereof, e.g. formoterol fumarate and salmeterol xinafoate, which are taught as being especially preferred (column 1, lines 57 to column 2, line 17; column 2, lines 37-42, 53-64; column 7, lines 28-31; Table 1 through 6; column 10, line 16 to column 15, line 25; and claims 1-5).  Thus, Bozung identifies various known suitable β2 agonists and provides the motivation to administer the combination of an anticholinergic and a β2 agonist to a patient population with a heart condition or a condition aggravated by tachycardia, because this combination is taught as reducing the cardiac side effects of the β2 agonists (e.g. less likelihood of causing tachycardia).  
Gross et al. teach that the combination of different agents in the treatment of COPD, such as a β2 agonist (e.g. albuterol, which is also known as salbutamol) and an anticholinergic (e.g. ipratropium bromide) is known in the prior art to provide greater bronchodilation than either agent alone (abstract; page 355, right column, first paragraph).  Gross et al. teach that there is a high density of muscarinic receptors in large central airways and a high density of β2 adrenergic receptors in small peripheral bronchioles.  Thus, combined use of both anticholinergic agent and β2 agonist is rational because these two drugs exert their pharmacological effects by different 
Barnes et al. establish that relief of airflow limitation in COPD can be achieved by inhaled combination of anticholinergic and beta2-agonists.  Combination therapy affords bronchodilation by independent mechanisms involving parasympathetic and sympathetic branches of the autonomic nervous system.  Increased bronchodilation with combination therapy has been reported.  Patients often show subjective improvement with combination therapy in contrast to monotherapy.  Combination of anticholinergics and beta2-agonists gives “more than enhanced efficacy as it has the benefit of no additional side effects."  The use of combination therapy is therefore "likely to result in improved compliance."  The rationale for use of combination of beta2-agonists and anticholinergics in COPD include (1) additive or synergistic effect, (2) different sites of action, (3) different mechanisms of action, (4) onset of bronchodilatory effect, (5) different side effect profiles, (6) cost, and (7) improved compliance.  See paragraph bridging pages 141 and 142.  See also the last full sentence on page 142.  
Murray et al. disclose that in the acute and chronic treatment of asthma, anticholinergic drugs may have an additive effect with beta2-agonists and should therefore be considered when control of asthma is not adequate with beta2-agonists.  In COPD, anticholinergic drugs may be as effective or even superior to beta-agonists.  See page 276, left column, last paragraph.  “Fixed-combination inhalers of an anticholinergic and a beta2-agonist are popular, particularly in patients with COPD.”  Page 276, right column, third full paragraph.  Anticholinergics are specific antagonists of muscarinic receptors (page 276, left column, first sentence).  Formoterol and salmeterol 
Specific selection of 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide would have been obvious from its explicit disclosure by Forner ’118 as discussed above and the fact that the same compound without stereoisomeric specificity is taught by the two Schelfhout posters.  Also, racemic mixture would contain the (R)-enantiomer as well as the (S)-enantiomer.    
  Forner '118 lacks the teaching of specific β2 agonists and administration of the combination of the claimed M3 antagonist with a β2 agonist to a patient population having a heart condition or a condition that could be aggravated by tachycardia.  These deficiencies are cured by the combined teachings of Bozung et al. and Gross et al.  Forner '118 lacks teachings of kits with instructions, but this difference is a prima facie obvious modification of teachings of Forner '118, as explained below.  
It would have been prima facie obvious to the ordinary skilled artisan at the time the instant invention was made to combine the prior art teachings, because all references are focused on the treatment of respiratory diseases such as COPD.  Moreover, an ordinary skilled artisan would have been motivated to look to the teachings of the cited secondary references to identify suitable β2 agonists that could be combined with the anticholinergics disclosed by Forner '118, including aclidinium bromide (i.e. the (R) enantiomer).  Additionally, the ordinary skilled artisan would have been motivated to combine said anticholinergic agent disclosed by Forner '118 with a β2 agonist with a reasonable expectation of success, because the combined prior art 
Regarding kits, it is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
Applicant’s data (e.g. Figures 1-4) are noted.  These data are not considered to overcome the prima facie case of obviousness set forth herein, because Forner '118 explicitly directs the ordinary skilled artisan to combine anticholinergic agents such as the aclidinium salts claimed in the instant application, with β2 agonists.  Further, Applicant’s claims do not recite any dosage amounts and Applicant has not demonstrated that the observed reduction in heart rate is unique to aclidinium salts compared to the other anticholinergics taught by Forner '118.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments relative hereto, filed on 12/15/2020, have been given due consideration, but they were deemed unpersuasive for the following reasons.
Applicant argues that “[i]n contrast to other M3 antagonists, Applicant’s surprising found that the claimed 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane (LAS 34273 hereafter) has an advantageous cardiac sparing effect when administered with a β2 agonist.”  Applicant argues that Table 1 of the instant specification shows a combination of LAS 34273 (compound 1) and formoterol administered to beagles prompted a lower maximum heart rate than a corresponding combination of tiotropium (antagonist of M3 muscarinic receptors) with formoterol.  However, the instant specification clearly states, “the difference is not statistically significant” (page 36, lines 1-3).  
Applicant argues also that the duration of the chronotropic effect was significantly shorter with the claimed combination – see Table 1 on specification page 35.  However, the protocol of the experiment that produced Table 1 administered via injection, i.e. the composition was not in the form of a dry powder for inhalation as presently claimed; and comparison with other compounds taught by Forner '118 is not provided with respect to formoterol.  Data for compound 2 at 100 μg/kg + salmetrol at 3 μg/kg shows that another compound from Forner '118 (i.e. compound 2) is similarly effective as compound 1, if not more (see Table 1 on page 35).  Forner '118 exemplifies “compound 2,” as it is called in the instant specification, in Forner’s Example 129 at page 62.  Thus, direct comparison to other compounds taught by Forner '118 is missing, and indirect comparison to compound 2 with a different β2 agonist, salmeterol, fails to establish that duration of the chronotroipic effect from LAS 34273 (compound 1) + formoterol would have been unexpected.  
Applicant submitted Experimental Reports 1, 3, 4 and 7, which are copies of reports submitted originally to the European Patent Office.  Applicant is reminded of 37 CFR 1.132, which is reproduced below:  
When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

The aforementioned Experimental Reports are not in oath or declaration form, and they cannot be deemed sufficient to overcome this ground of rejection under 37 CFR 1.132.
	Even if said Experimental Reports were filed in proper oath or declaration form, they would still be deemed not sufficient.  
	Applicant argues that Experimental Report 1 shows that the chronotropic effect of LAS 34273 is significantly less than that of the M3 antagonist tiotropium.  However, the protocol of the experiment that produced Experimental Report 1 administered via injection, i.e. the composition was not in the form of a dry powder for inhalation as presently claimed; and the comparison is against tiotropium, not another compound exemplified by Forner '118.  Additionally, the claimed invention here is in the pharmaceutical composition and method comprising both formoterol fumarate and the R-enantiomer, 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide, so data for only one of the components is not sufficient to establish nonobviousness for the claimed invention because the data must be for the combined actions of the two components.  
Applicant argues that Experimental Report 3 shows that the S-enantiomer administered by inhalation to dogs generated very significant tachycardic effects.  However, R-enantiomer is explicitly recited by Forner '118 in the claims (claim 20), whereas the S-enantiomer is not.  Additionally, the claimed invention here is in the pharmaceutical composition and method comprising both formoterol fumarate and the R-enantiomer, 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide, so data for only one of the components is not sufficient to establish nonobviousness for the claimed invention because the data must be for the combined actions of the two components.   
Applicant argues that Experimental Report 4 show that “the advantageous technical effect of the claimed combination is not observed with combinations comprising other M3 antagonists disclosed in Forner '118.”  However, the dose was administered via injection (not inhaled as a powder as claimed), and the tested dosage was very high in view of Schelfhout et al. (“First Poster”).  The tested dosage of 100 μg/kg  for compounds of Forner '118, including LAS 34273, would come out to about 1,000 μg for an average 10 kg male beagle dog.  However, Schelfhout et al. (“First Poster”) teach 300 μg of LAS 34273 for adult humans.  Thus, the tested dosage in Experimental Report 4 in dogs was much greater than the dosage for humans, perhaps 20 times greater on amount/kg basis, assuming a 60 kg adult human weight (100 μg/kg for dog vs. 300 μg/60 kg for humans).   Consequently, Experimental Report 4 is not commensurate in scope with that of the claimed subject matter because the claims are readable on lower dosage amounts and very different ratios of formoterol fumarate to LAS 34273, the comparative effects of which have not been established.    
Experimental Report 7 is even more problematic in that the tested dosage of LAS 34273 was 167 μg/kg in dogs.  As discussed above, 300 μg of LAS 34273 per 60 kg for humans is a significantly lower dosage, less than 3% of the 167 μg/kg dosage for dogs.  Consequently, Experimental Report 7 is not commensurate in scope with that of the claimed subject matter because the claims are readable on lower dosage amounts and very different ratios of formoterol fumarate to LAS 34273, the comparative effects of which have not been established.    
For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection must be maintained. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 11-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 9-10 of U.S. Patent No. 7,078,412 (Forner '412) in view of Bozung et al., Gross et al., Barnes et al., and Murray et al. 
Claims have been amended and the corresponding rejected claim numbers have been adjusted accordingly.  
The differences between the rejected claims of the instant application and those of the cited patent claims are that the patented claims do not recite the specific β2 agonist formoterol fumarate and specific patient population with a pre-existing heart condition or a condition that would be aggravated by tachycardia.  These deficiencies are cured by the teachings of Bozung et al., Gross et al., Barnes et al. and Murray et al., which teachings have been fully discussed previously in this Office action and incorporated by reference herein.  Composition in the form of a dry powder suitable for inhalation would have been obvious for a combined therapy using a β2 agonist and an antagonist of M3 muscarinic receptor, as evidenced by the same secondary references.  
Additionally, patented claim 1 does not indicate that the composition is in a kit with instructions.  This difference is an obvious modification of the patented composition and method.  It is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Thus, the placement of the claimed composition of the patent in a container is a prima facie obvious modification of the patented composition.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
Consequently, it would have been an obvious modification of the cited claims of U.S. Patent 7,078,412 to select the known β2 agonist formoterol fumarate and to administer the composition recited in the patent claims to patients having a heart condition or a condition aggravated by tachycardia.  Therefore, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious modification of the inventions set forth in the above noted claims of U.S. Patents 7,078,412 as explained herein.  
Applicant arguments relative hereto, filed on 12/15/2020, rely on the same arguments as those made in the ground of rejection under pre-AIA  35 U.S.C. 103(a).  The Examiner incorporates by reference the reasons for finding those arguments unpersuasive, as set forth above.  For the foregoing reasons, this ground of rejection is maintained.    

Claims 1, 4-5, 11-17 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 11-13 of U.S. Patent No. 7,750,023 (Forner '023) in view of Bozung et al., Gross et al., Barnes et al., and Murray et al. 
Claims have been amended and the corresponding rejected claim numbers have been adjusted accordingly.  
The difference between the rejected claims of the instant application and those of the cited patent claims are that the patented claims do not recite the specific β2 agonist formoterol fumarate and specific patient population with a pre-existing heart condition or a condition that would be aggravated by tachycardia.  These deficiencies are cured by the teachings of Bozung et al., Gross et al., Barnes et al. and Murray et al., which teachings have been fully discussed previously in this Office action and incorporated by reference herein.  Composition in the form of a dry powder suitable for inhalation would have been obvious for a combined therapy using a β2 agonist and an antagonist of M3 muscarinic receptor, as evidenced by the same secondary references and patented claim 12.  
Additionally, patented claim 1 does not indicate that the composition is in a kit with instructions.  This difference is an obvious modification of the patented composition and method.  It is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Thus, the placement of the claimed composition of the patent in a container is a prima facie obvious modification of the patented composition.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
Consequently, it would have been prima facie obvious modification of the cited claims of U.S. Patent 7,750,023 to select the known β2 agonist formoterol fumarate and to administer the composition recited in the patent claims to patients having a heart condition or a condition aggravated by tachycardia.  Therefore, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious modification of the inventions set forth in the above noted claims of U.S. Patent 7,750,023 as explained herein.  
Applicant arguments relative hereto, filed on 12/15/2020, rely on the same arguments as those made in the ground of rejection under pre-AIA  35 U.S.C. 103(a).  The Examiner incorporates by reference the reasons for finding those arguments unpersuasive, as set forth above.  For the foregoing reasons, this ground of rejection is maintained.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Non-Patent Literature cited by Applicant as No. 514 in the IDS of 4/9/2018 in the parent application, 15/688679.
        2  Non-Patent Literature cited by Applicant as No. 388 in the IDS of 4/9/2018 in the parent application, 15/688679.
        3  Non-Patent Literature cited by Applicant as No. 605 in the IDS of 4/9/2018 in the parent application, 15/688679.
        
        4 Schelfhout, V.J. et al., "Activity of LAS 34273, a new long acting anticholinergic antagonist," Poster from American Thoracic Society 99th International Conference, May 2003.
        5 Schelfhout, V.J. et al., "Activity of LAS 34273, a new long acting anticholinergic antagonist, in COPD Patients," Poster from American Thoracic Society 99th International Society, May 2003.